DETAILED ACTION
Applicants’ arguments, filed 28 April 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution has been reopened in view of the examiner having found a new reference. As such, this office action is made NON-FINAL.

Claim Interpretation
For the purposes of examination under prior art, sodium metaphosphate and sodium hexametaphosphate are understood to refer to the same compound.

Solubilities of Various Ingredients
As best understood by the examiner, the following are the solubilities of ingredients that are relevant to the examination of the instant application.
Sodium monofluorophosphate – water solubility of 25 g per 100 mL.
Calcium pyrophosphate – insoluble in water (though soluble in acid).
Sodium metaphosphate (i.e. sodium hexametaphosphate) – soluble in water.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 7, 14-15, 17, and 30-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schreiber et al. (US Patent 4,132,771).
Schreiber et al. (hereafter referred to as Schreiber) is drawn to a dentifrice, as of Schreiber, title and abstract. One of the compositions exemplified by Schreiber has the following formulation, as of Schreiber, column 11, Example 2, reproduced below.

    PNG
    media_image1.png
    210
    425
    media_image1.png
    Greyscale

As to part (b) of claim 1, Schreiber teaches petrolatum as a substitute for glycerin, as of Schreiber, column 7 lines 60-64, reproduced below.

    PNG
    media_image2.png
    104
    484
    media_image2.png
    Greyscale

As to part (a) of claim 1, Schreiber teaches sodium monofluorophosphate (Na2PO3F). Schreiber does not explicitly teach that the sodium monofluorophosphate is in the form of a particle. Nevertheless, the skilled artisan would not have expected sodium monofluorophosphate to have been soluble in petrolatum, and would have expected sodium monofluorophosphate to have been in particulate form had it been present in a petrolatum vehicle.
As to claim 1, the claim is not anticipatory because the examples of Schreiber use glycerin instead of petrolatum. However, elsewhere in the reference, Schreiber teaches petrolatum as an alternative to glycerin, as of Schreiber, column 7 lines 60-64. As such, the skilled artisan would have been motivated to have modified the composition of Schreiber to have used petrolatum instead of glycerin. This modification would have been prima facie obvious. Patents are relevant for all they contain, and are not limited to the preferred embodiments. See MPEP 2123.
As to claim 3, Schreiber teaches sodium fluoride and potassium fluoride as alternatives to sodium monofluorophosphate, as of Schreiber, column 5 line 44. Sodium fluoride and potassium fluoride are understood to have the required water solubility.
As to claim 4, Schreiber teaches calcium pyrophosphate and sodium metaphsophate, which are understood to be anticalculus agents. See Schreiber, column 8 lines 22-27.
As to claim 7, Schreiber teaches calcium pyrophosphate and sodium metaphsophate, which are understood to be anticalculus agents. See Schreiber, column 8 lines 22-27. The examiner understands these to be polyphosphates.
As to claims 14-15, the examiner notes the following regarding the interpretation of these claims. Claim 14-15 ultimately depend upon claim 4. Claim 4 recites a bleaching agent; however, the bleaching agent recited by claim 4 is optional. As such, claims 14-15 appear to further limit an optional component of claim 4. Therefore, the examiner understands claims 14-15 to have the same scope as claim 4, and claims 14-15 are rejected for essentially the same reason that claim 4 is rejected.
As to claim 17, as best understood by the examiner, sodium monofluorophosphate, as taught by Schreiber, is insoluble in petrolatum, and petrolatum is insoluble in water.
As to claim 30, the sodium metaphosphate of Schreiber, column 8 line 24, is understood to read on this requirement.
As to claim 31, Schreiber teaches sodium monofluorophosphate, as of column 11, Example 2, reproduced above.
As to claim 32, Schreiber teaches stannous fluoride as of Schreiber, column 5 lines 38-57.
As to claim 33, this is an independent claim which recites particles comprising polyphosphate and at least 60% petrolatum. Schreiber teaches a glycerin containing formulation as of column 11, Example 2, but teaches petrolatum as a substitute for glycerin, as of Schreiber, column 7 lines 60-64. Schreiber teaches sodium metaphosphate, as of Schreiber, column 8 lines 22-27. As best understood by the examiner, sodium metaphosphate are not soluble in petrolatum; as such, the skilled artisan would have expected that these components would have formed particles when present in petrolatum.
As to claim 34, as best understood by the examiner, the sodium metaphosphate of Schreiber is understood to have the required water solubility.
As to claim 35, Schreiber teaches fluoride containing anticaries agents as of Schreiber, column 5 lines 39-57.
As to claim 36, Schreiber teaches fluoride containing anticaries agents as of Schreiber, column 5 lines 39-57. This reads on the required fluoride.
As to claims 37-38, the examiner notes the following regarding the interpretation of these claims. Claim 14-15 ultimately depend upon claim 4. Claim 4 recites a bleaching agent; however, the bleaching agent recited by claim 4 is optional. As such, claims 14-15 appear to further limit an optional component of claim 4. Therefore, the examiner understands claims 14-15 to have the same scope as claim 4, and claims 14-15 are rejected for essentially the same reason that claim 4 is rejected.

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schreiber et al. (US Patent 4,132,771) in view of Bekker et al. (US 2014/0336272 A1).
Schreiber is drawn to a dental formulation that may comprise petrolatum. See the rejection above over Schreiber by itself.
Schreiber is silent as to the cone penetration of the petrolatum.
Bekker et al. (hereafter referred to as Bekker) is drawn to a petrolatum composition, as of Bekker, title and abstract. Said petrolatum has a drop melting point of between 35ºC and 80ºC, as of Bekker, abstract. Said petrolatum has a cone penetration in the following range, as of Bekker, paragraph 0022, reproduced below.

    PNG
    media_image3.png
    104
    459
    media_image3.png
    Greyscale

Bekker does not teach incorporating particles in the petrolatum.
It would have been prima facie obvious for one of ordinary skill in the art to have formulated the petrolatum of Schreiber with the properties taught by Bekker. Schreiber teaches petrolatum, but is silent regarding the properties of said petrolatum. Bekker teaches properties that are known for the formulation of petrolatum, the skilled artisan would have been motivated to have used the petrolatum of Bekker in the composition of Schreiber in order to have predictably provided the fluid in the composition of Schreiber with a reasonable expectation of success.
In the alternative, the skilled artisan would have been motivated to have substituted the petrolatum of Bekker in place of the petrolatum of Schreiber in order to have predictably provided dental formulation, as taught by Schreiber, with a reasonable expectation of success. The simple substitution of one known element (the petrolatum of Bekker) in place of another (the petrolatum of Schreiber) in order to achieve predictable results (formation of a dental composition, as taught by Schreiber) is prima facie obvious. See MPEP 2143, Exemplary Rationale B.
As to claims 18-19, the claims require cone penetration consistency values of 25-300, which in the case of claim 18 refers to the composition as a whole and in the case of claim 19 refers to the petrolatum by itself. Regardless, the values of 60 to 300 taught by Bekker are within the scope of the required cone penetration values.
As to claim 20, the claim requires petrolatum with a drop melting point of between about 40ºC and about 80ºC. Bekker teaches a drop melting point from about 35-70ºC. This overlaps with the required drop melting point. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).

Close Prior Art – No Rejection
Withdrawal of Robbins and Tung Rejections in view of Declaration:
As close prior art, the examiner cites Robbins et al. (WO 2017/048216 A1) and Tung (US 2008/0292565 A1). Both references were cited previously in the prosecution history of the instant application.
Robbins et al. (hereafter referred to as Robbins) is drawn to anhydrous tooth whitening compositions, as of Robbins, title and abstract. Robbins teaches anti-caries agents such as sodium-, calcium-, magnesium and stannous fluoride, amine fluorides, disodium monofluorophosphate and sodium trimetaphosphate, as of Robbins, page 15, paragraph 00064. These are understood to be hydrophilic.
However, Robbins differs from the claimed invention at least because there is no clear indication that the anti-caries agents in Robbins are present in the form of particles.
Tung is drawn to a composition for tooth fluoridation and remineralization, as of Tung, title and abstract. Tung teaches applying a non-aqueous (e.g., varnish-based) composition (e.g., a suspension), containing solid particles of water-soluble salts of calcium, phosphate, and fluoride, to the aqueous environment of the mouth, as of the abstract of Tung. The composition recited by claim 1 of Tung has the following elements, as of Tung, page 9, left column, claim 1, reproduced below.

    PNG
    media_image4.png
    182
    400
    media_image4.png
    Greyscale

Tung does not teach a semisolid carrier comprising petrolatum.
The examiner previously rejected the instant claims over the combination of Robbins in view of Tung. Nevertheless, this rejection has been withdrawn in view of data presented in the declaration under 37 C.F.R. 1.132 submitted as of applicant’s response on 21 January 2022. This declaration under 37 C.F.R. 1.132 (hereafter referred to as the declaration) is noted and addressed below.
Prior to substantively addressing the declaration, the examiner notes the following.
In applicant’s prior response on 6 December 2021 (hereafter referred to as applicant’s prior response), applicant presented arguments regarding data in the instant specification which applicant alleges shows unexpected results. The data presented comes from Table 3 of the instant specification, from page 82 of the instant specification, which was reproduced on page 8 of applicant’s response, and is reproduced below here.

    PNG
    media_image5.png
    393
    556
    media_image5.png
    Greyscale

The conclusion that applicant derives from this table is that
placing particles of a more water-soluble agent such as urea peroxide or PVP peroxide in petrolatum for use in an oral care composition is more effective than placing particles of a less water-soluble sodium percarbonate into petrolatum – see page 8, second to last paragraph of applicant’s response;
this effect is controlled by the fact that PVP peroxide and urea peroxide are more water-soluble that sodium percarbonate – see the paragraph bridging pages 8 and 9 of applicant’s response; and
this effect would not have been expected by one of ordinary skill in the art.
In the prior office action on 7 January 2022, the examiner took the following position, as of the office action on 7 January 2022, page 23, relevant text reproduced below.

    PNG
    media_image6.png
    285
    634
    media_image6.png
    Greyscale

The examiner additionally supported this position as of additional arguments on pages 23-25 of the office action on 7 January 2022.
The declaration submitted with applicant’s response on 21 January 2022 appears to have been submitted to address this issue.
In the declaration, declarant appears to have tested compositions of urea peroxide in petrolatum, stannous chloride in petrolatum, and stannous fluoride in petrolatum. All of these actives are water-soluble in the manner required by the instant claims. Also, all of these actives appear to be present as solid particles in petrolatum, which is a hydrophobic ingredient.
As best understood by the examiner, declarant appears to have found that the presence of water results in the delivery of the active agent from the hydrophobic phase to the hydrophilic phase. This effect has been found in the case of both tooth bleaching agents, such as urea peroxide (as shown in the declaration) and polyvinylpyrrolidone-hydrogen peroxide adduct (in the specification but not in the declaration), as well as the antimicrobial stannous chloride and the antimicrobial and anticaries agent stannous chloride, both shown in the declaration.
As such, declarant appears to have shown that the beneficial effect of placing particles of a water-soluble agent in petrolatum is applicable both to water-soluble bleaching agents as well as water-soluble antimicrobial and anticaries agents. As such, the beneficial effects shown in data presented in the instant specification regarding water-soluble tooth bleaching agents comprising peroxide present as particles in petrolatum are understood to be applicable to other water-soluble agents (such as anticaries agents) present as particles in petrolatum.
In view of this determination, the examiner takes the position that the instant specification in combination with the declaration shows that anticaries agent particles dispersed in petrolatum and comprising the required solubility have superior results as compared with anticaries agent particles dispersed in petrolatum which have a lower solubility than what is recited by the instant claims. In view of this determination, the obviousness rejections over the combination of Robbins et al. (WO 2017/048216 A1) in view of Tung (US 2008/0292565 A1), by themselves or in view of other references, which were previously set forth in the prior office action on 3 January 2022, have been withdrawn.
The examiner notes that there appear to be various textual errors in the declaration. One such error is pointed out below.

    PNG
    media_image7.png
    292
    534
    media_image7.png
    Greyscale

The term “peroxide” in this case appears to be in error because it is actually a Tin (II) salt, not peroxide, that is delivered. Regardless, the data shown by declarant shows that the beneficial effects found with urea peroxide are also applicable to tin (II) chloride and tin (II) fluoride. As such, despite textual errors such as that described above, the declaration is still understood to be probative of non-obviousness and sufficient to overcome the previously applied rejections.
Therefore, in view of this declaration, the previously applied rejections over Robbins et al. (WO 2017/048216 A1) in view of Tung (US 2008/0292565 A1), as well as Robbins in view of Tung and further in view of other references, have been withdrawn.
Faunce Reference: As close prior art, the examiner cites Faunce (US Patent 4,198,394). Faunce is drawn to a dentifrice composition comprising stannous fluoride and sodium dihydrogen phosphate, as of Faunce, title and abstract. Said composition comprises a water-free carrier, as of Faunce, column 13, lines 45-50. However, the primary carrier in the examples of Faunce is glycerin, as of Faunce, column 7 lines 5-18, reproduced below.

    PNG
    media_image8.png
    280
    424
    media_image8.png
    Greyscale

This differs from the claimed invention because glycerin is water-soluble. In contrast, the carrier of the claimed invention, which is petrolatum, is not water-soluble. Faunce does not teach petrolatum. Faunce also does not teach a water-insoluble non-aqueous carrier, and does not provide motivation for the skilled artisan to have substituted petrolatum in place of the glycerin of Faunce. Additionally, to the extent that Faunce teaches an oil (wherein petrolatum is understood to be an oil), Faunce teaches spearmint oil as a flavoring used in a small amount, as of Faunce, column 6 lines 43-52. Faunce does not teach a water-insoluble oil, let alone petrolatum, as the primary carrier of at least 60% of the composition, nor does Faunce provide motivation for the skilled artisan to have substituted such a carrier in place of glycerin. As such, no rejection over Faunce has been written.
US Patent 11,147,753 – No Double Patenting: As a relevant reference, the examiner cites US Patent 11,147,753. The ‘753 patent has common inventors with the instant application and is commonly assigned with the instant application. Nevertheless, the examiner has decided not to reject the instant claims over the claims of the ‘753 patent for at least the following reasons.
Claim 1 of the ‘753 patent is reproduced below.

    PNG
    media_image9.png
    381
    390
    media_image9.png
    Greyscale

The composition recited by the above-reproduced claim comprises a hydrophobic phase, which is the majority of the composition, and an aqueous phase, which is the minority of the composition. Nevertheless, the aqueous phase in the above composition is not a particle in the manner that the term “particle” is defined by the instant application. This is because a particle, as defined by the instant application, must be solid or semi-solid. In contrast, the aqueous phase in the above composition is liquid. There would have been no motivation for the skilled artisan to have modified the composition of the claims of the ‘753 patent to have had a solid or semisolid particle rather than a liquid aqueous phase; as such, no double patenting rejection over the claims of the ‘753 patent has been written.
Terminal Disclaimer
The terminal disclaimer filed on 7 April 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 
US Patent 10,849,729;
US Patent 11,224,760;
US application serial number 16/842,797;
US application serial number 17/014,180;
US application serial number 17/014,225;
US application serial number 17/014,208; and
US application serial number 17/008,681
has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 16, 22, 26-29, and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 40-45 are allowable.
As to claims 16 and 39-45, as close prior art, the examiner cites Schreiber et al. (US Patent 4,132,771). Schreiber is drawn to a dental composition which comprises glycerine as the ingredient present in the largest amount, though also suggests substituting petrolatum in place of glycerine. See the rejection above over Schreiber by itself. Claims 16 and 39-45 require that the composition swells by at least about 50% upon contact with water. Schreiber does not explicitly teach that this occurs. Also, the skilled artisan would not have been motivation for the skilled artisan to have modified Schreiber to have had this property because Schreiber does not teach a benefit to swellability.
It is furthermore the examiner’s position that the skilled artisan would not have expected that the composition of Schreiber would have inherently had the required swellability. The fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. See MPEP 2112(IV). Additionally, inherency must be based upon what is necessarily present in the prior art, not what would have been present based upon optimization of conditions in the prior art. See also MPEP 2112(IV). In this case, the composition that is necessarily present in Schreiber comprises glycerin rather than petrolatum as the ingredient present in the largest amount. Glycerin, unlike petrolatum, is soluble in water. As such, the skilled artisan would have expected that had the glycerin containing formulation of Schreiber been combined with water, the sodium monofluorophosphate would have dissolved in the water rather than having swelled.
In order to reject claims, the examiner must provide rationale or evidence to show inherency. See MPEP 2112(IV). In this case, because of the difference in water solubility of the exemplified formulation in the prior art and the claimed invention, the evidence appears to go against inherency of the required swelling properties of claims 16 and 39-45.
With regard to claims 26-29, these claims are drawn to a kit for whitening teeth. Claim 22 also requires a specific bleaching efficacy. This could not have been achieved in the absence of a bleaching agent such as hydrogen peroxide or other peroxides. Such peroxides are not taught by Schreiber; as such, there would have been no expectation that the composition of Schreiber would have been capable of whitening teeth or having the required bleaching efficacy.
The examiner notes that Schreiber does teach hydrogen peroxide as of column 1 lines 10-20. However, in this case, the relevant teaching is describing an art reference published prior to Schreiber. In fact, in this art reference, the relevant composition is in a dual component container, with hydrogen peroxide in one component of the container and a reducing agent (which reacts with hydrogen peroxide) in another component. In contrast, the composition of Schreiber itself is not a dual component container. As such, there would have been no motivation for the skilled artisan to have added hydrogen peroxide to the composition of Schreiber because the cited art teaches hydrogen peroxide in a dual component container; however, the composition of Schreiber is not actually in a dual component container.
As such, the skilled artisan would not have been motivated to have modified Schreiber to have had hydrogen peroxide. In the absence of this modification, there would have been no expectation that the composition of Schreiber could have whitened teeth.

Conclusion
Less than all claims are in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612